Mathews, J.
delivered the opinion of the court. The material facts of this case are, in every respect, the same, as in that of Weeks vs. M'Micken. 7 Martin, 54. Money received by the defendant’s clerk, for the amount of the plaintiffs, afterwards stolen in the defendant’s store, and no circumstance shown, which might lessen the defendant’s responsibility. Of the correctness of the principle, which we decided on in the former case, we have no reason to doubt. A similar judgment must, accordingly, be rendered in this.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.